Judgment and order denying motion to set aside verdict reversed upon the law and the facts, and new trial granted, costs to abide the event, upon the ground that the verdict finding plaintiff free from contributory negligence was against the clear weight of the evidence. We are also of opinion that there was error in the *753refusal to charge defendant’s request at folio 342, and in charging plaintiff’s request at folio 343. In these circumstances plaintiff’s appeal from the order denying motion to correct the verdict is dismissed, without costs. Kapper, Rich, Hagarty, Carswell and Seudder, JJ., concur.